Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments provided on 01/15/2021 have been fully considered, however, such amendments and arguments are not found to place the application in a condition for allowance. 
The applicant asserts that the combination of Andrysco in view of Yates fails to teach “adjusting the second display region based on the gaze duration” and “disregarding the touch input based on the adjusted second display region being outside of the first display region”. The Office respectfully disagrees.
Note that Andrysco teaches adjusting the second display region based on the gaze information, and disregarding the touch input based on the adjusted second display region being outside of the first display region. For example, as provided in fig. 5 and ¶ 49-51, second display region corresponding to letter E is adjusted (see fig. 6, 602, ¶ 55) based on gaze information (location of a detected gaze) and touch input 504 provided on letter D which is outside of the letter E region which is adjusted, is disregarded accordingly. As such, it is clear that Andrysco merely lacks the teaching that the gaze information is a duration of a gaze. Yates further teaches that a duration of a gaze of a user may be incorporated in order to determine the intentionality of an input. As such, one would have been motivated to make such a combination in order to further ensure that a user does not unintentionally provide an input by gazing at an unwanted 
Regarding the new claims, the limitations are found to be taught based on a combination of the provided prior art.
As such, the amendments and arguments are not found to place the application in a condition for allowance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7-9, 12, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andrysco, US 2015/0338914 A1, hereinafter “Andrysco”, in view of Yates et al., US 10,168,812 B1, hereinafter “Yates”.
	Regarding claim 1, Andrysco teaches a device, comprising: a touch sensor configured to sense a touch input from a user (element 104, ¶ 26-27), wherein the touch input is associated with a first display region (fig. 5, region corresponding to touch input 504 such as the letter D); a gaze sensor configured to capture gaze information regarding a user's gaze (element 232, ¶ 34-37); one or more processors (fig. 2, element 202); and a memory coupled to the one or more processors (fig. 2, elements 202 and 226), the memory storing instructions that, when executed by the one or more processors, cause the device to: determine a gaze location of the user’s gaze based on the captured gaze information, wherein the gaze location is associated with a second display region (fig. 5, element 312, ¶ 42; note that gaze region 312 is associated with a second display region around letter E, also see ¶ 87); determine a feature of the user's gaze based on the captured gaze information (see such features of the gaze in ¶ 42); adjust the second display region based on the gaze feature (see fig. 6, 602, ¶ 55); and disregard the touch input based on the adjusted second display region being outside of the first display region (since the gaze location is to region 312 corresponding to the adjusted first region (fig. 6, letter E), the device disregards the touch input based on the region 312 being outside of the second region corresponding to letter D).
	Andrysco does not teach that the feature of the user’s gaze is the gaze duration.
	Yates, however, teaches in col. 3, lines 23-31 that in order to determine the intentionality of a gaze input, a user must look at a specific location for a predetermined period of time or duration.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Andrysco and Yates. Andrysco teaches the use of both touch and gaze of a user to determine the intention of a user to provide an input and Yates further teaches that a duration of a gaze of a user may be incorporated in order to determine such inputting intention. As such, one would have been motivated to make such a combination in order to further ensure that a user does not unintentionally provide an input by gazing at an unwanted location for a short period of time.

	Regarding claim 4, Andrysco teaches that execution of the instructions further causes the device to: determine a type of the touch input, wherein disregarding the touch input is further based on the type of the touch input (¶ 51 and 87; non-gaze-associated touch type).

	Regarding claim 7, Andrysco teaches that performing the device operation is further based on an operating state of the device (¶ 19, gaze assisted touchscreen input operation state).

	Regarding claims 8, Andrysco teaches that execution of the instructions further causes the device to: determine whether the user's gaze is detected, wherein disregarding the touch input is based on whether the user's gaze is detected (¶ 51 and 87, note that the gaze is detected, however, since the touch input does not fall within the detected gaze region, the input is disregarded).

	Regarding claims 9, 12, and 14-15, limitations similar to claims 1, 4, and 7-8 have been provided. As such, claims 9, 12, and 14-15 are rejected similarly to claims 1, 4, and 7-8 respectively, as provided above.

	Regarding claims 16, and 19-20, limitations similar to claims 1, 4, and 8 have been provided. As such, claims 16, and 19-20 are rejected similarly to claims 1, 4, and 8 respectively, as provided above.	

Claims 5-6, 13 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Andrysco and Yates, as applied above, and further in view of Cederlund et al., US 2013/0169560 A1, hereinafter “Cederlund”.
	Regarding claim 5, Andrysco and Yates do not teach that execution of the instructions further causes the device to: determine a force of the touch input, wherein performing the device operation is further based on the force of the touch input.
(¶ 50).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Andrysco and Yates, as applied above, further in view of Cederlund. One would have been motivated to make such a combination in order to further detect a force of a touch input, thereby enabling a user to interact with the device having more forms of inputting and interaction capabilities for inputting more functions.

	Regarding claim 6, Andrysco teaches that the gaze sensor includes a camera (¶ 34).
	Andrysco and Yates do not teach the touch sensor includes a force touchpad.
	Cederlund, however, teaches such a force or pressure sensitive touchpad (¶ 50).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Andrysco and Yates, as applied above, further in view of Cederlund. One would have been motivated to make such a combination in order to further detect a force of a touch input, thereby enabling a user to interact with the device having more forms of inputting and interaction capabilities for inputting more functions.

claim 13, Andrysco and Yates do not teach that the instructions further cause the device to: determine a force of the touch input, wherein disregarding the touch input is further based on the force of the touch input.
	Cederlund, however, teaches in ¶ 50 that a zoom function is enabled only when the pressing force is hard (higher than a predetermined amount) and when a user is gazing at the location of the zoomable object. 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Andrysco and Yates, as applied above, further in view of Cederlund. Andrysco teaches ignoring unintentional touch inputs based on a gaze of a user and Cederlund teaches registering a touch input based on the force of the touch input. As such, one would have been motivated to make such a combination in order to further determine the intention of a user for providing an input based on the force of the touch input in order to eliminate inadvertent touch inputs.

	Regarding claims 27-29, Andrysco and Yates do not teach determining whether the force of the touch input is greater than a threshold; and expanding the second display region based on the force of the touch input being greater than the threshold.
	Cederlund, however, teaches determining whether the force of the touch input is greater than a threshold; and expanding the second display region based on the force of the touch input being greater than the threshold (see ¶ 50: “By gazing at a zoomable object or object part presented on the information presentation area and while pressing hard on a pressure sensitive touchpad with one finger (e.g. one of the thumbs), it is possible to zoom in or out on said object using the gaze point as the zoom center point, where each hard press toggles between different zoom levels.” ). The hard press is detected by determining whether the force of the touch input is greater than a threshold and the zooming process on a display region is performed based on the gaze and hard press.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Andrysco and Yates, as applied above, further in view of Cederlund. Andrysco teaches registering a touch input at a gaze location and Cederlund further teaches that a touch input having a certain amount of force in combination with a gaze location (such as that of Andrysco) may be used in order to provide a zoom function. As such, one would have been motivated to make such a combination in order to increase the functionality of the system and provide the user with more means of interacting with the device such as providing a zooming function. Furthermore, enlarging the gazing area would have made it easier for the user to confirm the area being gazed at, further increasing the confidence level of the user to provide an intentional input which is the aim of Andrysco, further motivating one of ordinary skill to make such a combination.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Andrysco and Yates, as applied above, and further in view of Bjorklund et al., US 2013/0318457 A1, hereinafter “Bjorklund”.
	Regarding claims 24-26, Andrysco and Yates do not teach that adjusting the second display region based on the gaze duration includes expanding the second display region based on the gaze duration being greater than a threshold.
(fig. 6a-b, ¶ 62: “if, according to the eye-tracking data signal, the point of regard [the gaze] reaches a particular dwell time [gaze duration being greater than a threshold] within the display area represented by the text field 620 [display region], this field expands, for instance as shown in the FIG. 6b”).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Andrysco and Yates, as applied above, further in view of Bjorklund. As taught by Andrysco, a user may provide an input at a gaze location and Bjorklund further teaches that based on the duration of such a gaze more information may be provided pertaining to the gaze location. One would have been motivated to make such a combination since Bjorklund clearly teaches in ¶ 62: “Hence, more information than what was initially visible in the field 620 may be shown. The thus expanded text field 620 may even cover graphical objects which otherwise are shown in the frame 400. This is advantageous, because thereby the information may be presented on-demand, so that the frame 400 and the sub-frame 520 contain more data than what actually can be fitted therein. For instance, a text scrolling, which otherwise would have been necessary can be avoided.” 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEPEHR AZARI/Primary Examiner, Art Unit 2621